United States Court of Appeals
                                                                        Fifth Circuit

                                                                      F I L E D
           IN THE UNITED STATES COURT OF APPEALS                     November 24, 2003


                       FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                          Clerk




                              No. 03-50170




RALPH CRESSMAN; PAULA SCHNIZER;
JOE MAGOURIK; GREG MOSBY; JIMMY DAWS,


                                   Plaintiffs-Appellants,


                                 versus


MARTHA ELLIS; CHARLES REED; DONNY HARLAN,
also known as Dony Harland; RICHARD MORRIS;
RAY RUSHING,


                                   Defendants-Appellees.



             Appeal from the United States District Court for
                      the Western District of Texas
                              (02-CV-275)
    _______________________________________________________
                              ON PETITION FOR REHEARING


Before REAVLEY, HIGGINBOTHAM and BENAVIDES, Circuit Judges.


PER CURIAM:*


       Appellees point out in their petition for rehearing that the judgment fails to


address the state law claims of Appellant, for invasion of privacy and intentional


infliction of emotional distress and the 42 U.S.C. § 1985 conspiracy claim. Because


these claims were not raised or argued on appeal by Appellant, the judgment of the


district court dismissing them is affirmed.


       The petition for rehearing is granted. The judgment of the district court is


reversed and the cause is remanded only as to the federal privacy invasion claim


under 42 U.S.C. § 1983 and 18 U.S.C. § 2510 as well as the state law claim under


TEX. CIV. PRAC. & REM. CODE § 123.002.


       Affirmed in Part; Reversed in Part. Remanded.


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.